     Case 2:21-cv-01358-PA-SK Document 18 Filed 03/26/21 Page 1 of 1 Page ID #:158
                                                                                          JS-6
 1
 2
 3
 4
 5
 6
 7
 8                                       UNITED STATES DISTRICT COURT
 9                                       CENTRAL DISTRICT OF CALIFORNIA
10
11   THERESA BROOKE, a married woman                       CASE NO.: 2:21-cv-01358 PA (SKx)
     dealing with her sole and separate claim,
12                                                         [Assigned to the Honorable Percy
                            Plaintiff,                     Anderson]
13               v.
                                                           ORDER RE JOINT STIPULATION
14   PASADENA ROBLES ACQUISITION                           OF DISMISAL OF ENTIRE ACTION
     LLC, a Delaware limited liability company             WITH PREJUDICE
15   dba Hilton Pasadena
16                          Defendants
17
18
19               The parties having stipulated that the above-captioned action be dismissed with
20   prejudice in its entirety as to all claims and all parties pursuant to Federal Rule of
21   Procedure 41, the above-captioned action is hereby dismissed in its entirety with
22   prejudice as to all claims and all parties. Each party shall bear their own attorneys' fees
23   and costs.
24   SO ORDERED AND ADJUDGED.
25
26   Dated: March 26, 2021                                 ________________________________
                                                                     Percy Anderson
27                                                              United States District Judge
     4840-7529-7250, v. 1
28
     CASE NO.: 2:21-cv-01358 PA (SKx)                  1             PROPOSED] ORDER RE JOINT
                                                                    STIPULATION OF DISMISAL OF
                                                                 ENTIRE ACTION WITH PREJUDICE
